         Case 2:19-cv-00467-JDW Document 14 Filed 06/14/19 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA




  SHERIDAN AND MURRAY, LLC and
  THOMAS W. SHERIDAN,

                         Plaintiffs,                       Civil Action No. 19-467 (RBS)
          v.

  ROBERTS AND ROBERTS, and
  RANDELL C. ROBERTS,

                          Defendants.




                                            ORDER

       AND NOW, this                       day of                                    , 2019,

upon consideration of the Plaintiffs’ Motion for Leave to File Surreply to Defendants’ Motion to

Dismiss Amended Complaint (Doc. 13) and the Defendants response in opposition, it is hereby

ORDERED that the motion is DENIED. The written record on this motion for purposes of the

Court’s consideration of the merits will cease with Defendants’ Reply in Further Support of their

Motion to Dismiss Amended Complaint (Doc. 12).

                                                    BY THE COURT:



                                                    ______________________________
                                                    R. BARCLAY SURRICK, U.S.D.J.
            Case 2:19-cv-00467-JDW Document 14 Filed 06/14/19 Page 2 of 5



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA




     SHERIDAN AND MURRAY, LLC and
     THOMAS W. SHERIDAN,

                            Plaintiffs,                       Civil Action No. 19-467 (RBS)
             v.

     ROBERTS AND ROBERTS, and
     RANDELL C. ROBERTS,

                            Defendants.




                  DEFENDANTS’ RESPONSE IN OPPOSITION TO
         PLAINTIFFS’ MOTION FOR LEAVE OF COURT TO FILE A SURREPLY,
                          AND DEFENDANTS’ REPLY

          Defendants Roberts & Roberts and Randell C. Roberts oppose Plaintiffs’ Motion for

Leave of Court to File a Surreply in Further Opposition to Defendants’ Motion to Dismiss for

Lack of Personal Jurisdiction for the following reasons:

I.        PLAINTIFFS’ SURREPLY ERRONEOUSLY ASSUMES THAT TEXAS LAW
          DOES NOT CONTROL THE CONTRACTS AT ISSUE, ALL OF WHICH WERE
          INDISPUTABLY FORMED IN TEXAS.

          Plaintiffs’ proposed surreply misleads the Court as to the controlling law in this case. As

an initial matter, Plaintiffs dismiss the legal authorities in Defendants’ Reply as being “only

nonbinding and nonprecedential authority.”        1
                                                      However, Defendants cited eighteen new

authorities, including eleven new court opinions and six new law review articles supporting

Defendants’ position. Four of these court opinions are controlling Pennsylvania authorities, but



1
    See Plaintiffs’ Motion for Leave at 1.
          Case 2:19-cv-00467-JDW Document 14 Filed 06/14/19 Page 3 of 5



more importantly, three more of these opinions are controlling Texas authorities from Texas

courts of appeal and the U.S. Fifth Circuit Court of Appeals. Plaintiffs do not dispute that the

underlying contracts at issue were all formed in Texas, or that Texas law should govern the

construction of these contracts. In sum, because Plaintiffs’ proposed surreply misleads the Court

as to the controlling law for the contracts at issue, Plaintiffs’ surreply should be denied.

II.    PLAINTIFFS’ SURREPLY MISLEADS THE COURT AS TO THE IDENTITY OF
       THE KEY WITNESSES AND THE MOST CONVENIENT FORUM FOR THEM.

       Plaintiffs argue that a timely transfer of this action to the Eastern District of Texas should

be postponed because the defense attorneys in the underlying litigation may have relevant

knowledge about the status of the litigation when Mr. Sheridan changed the referral agreement

with Mr. Roberts. The defense attorneys were not parties to the referral fee agreement, were not

involved in its negotiation or creation, and have no knowledge of its terms. More importantly,

the issue in this action is not what the defense attorneys knew, but what Mr. Sheridan knew when

he changed the referral fee agreement with Mr. Roberts.2

       Aside from Mr. Sheridan and Mr. Roberts, it is undisputed that there are only three

witnesses to the terms of the referral fee agreement at issue. Plaintiffs do not controvert the

evidence3 showing that the terms of the referral agreement, and the terms of Mr. Roberts’ limited

offer to refund a portion of his law firm’s attorney fees to help the clients, were

contemporaneously explained to the clients—James and Kay Burgess—in the presence of an




2
  If Plaintiffs were truly interested in the convenience of the witnesses in the underlying litigation,
they would not have raced to the courthouse to file this declaratory judgment action in the Eastern
District of Pennsylvania. The underlying litigation arose out of an accident in the Middle District
of Pennsylvania. Mr. Sheridan’s office, however, is conveniently located in the Eastern District
of Pennsylvania.
3
  See Second Amended Declaration of Randell C. Roberts at ¶¶ 48, 49, 77, and 78; Plaintiffs’
Exhibit G.
           Case 2:19-cv-00467-JDW Document 14 Filed 06/14/19 Page 4 of 5



investigator, Blane Carrifee.4 Moreover, Plaintiffs do not deny that these three key witnesses are

Texas residents who will probably be unavailable to testify in Pennsylvania. In sum, because

Plaintiffs’ proposed surreply misleads the Court as to the identity of the key witnesses and the

most convenient forum for them, Plaintiffs’ surreply should be denied.

                                                       Respectfully submitted:

                                                       HAINES & ASSOCIATES

                                                           /s/ Clifford E. Haines
                                                       CLIFFORD E. HAINES
                                                       DANIELLE M. WEISS
                                                       The Widener Building, 5th Floor
                                                       1339 Chestnut Street
                                                       Philadelphia, PA 19107
                                                       (215) 246-2200 (Telephone)
                                                       (215) 246-2211 (Facsimile)

                                                       Attorneys for Defendants

    Dated: June 14, 2019




4
  Amazingly, Plaintiffs allege, without support, that “the Burgesses had absolutely nothing to do
with the referral agreement in this case. The Burgesses were not parties to the referral agreement;
were not involved in its negotiation or creation; and they have no knowledge of its terms. Thus,
contrary to Defendants’ assertions, the Burgesses are not ‘key witnesses.’” See Plaintiffs’ Surreply
at 7 n.5.
         Case 2:19-cv-00467-JDW Document 14 Filed 06/14/19 Page 5 of 5



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA




  SHERIDAN AND MURRAY, LLC and
  THOMAS W. SHERIDAN,

                         Plaintiffs,                        Civil Action No. 19-467 (RBS)
          v.

  ROBERTS AND ROBERTS, and
  RANDELL C. ROBERTS,

                         Defendants.




                                CERTIFICATE OF SERVICE

       I, Clifford E. Haines, Esquire hereby certify that I have caused this document to be filed

electronically on this 14th day of June, 2019. It is available for reviewing and downloading

from the ECF System.



                                                          /s/ Clifford E. Haines
                                                      CLIFFORD E. HAINES
                                                      DANIELLE M. WEISS
                                                      The Widener Building, 5th Floor
                                                      1339 Chestnut Street
                                                      Philadelphia, PA 19107
                                                      (215) 246-2200 (Telephone)
                                                      (215) 246-2211 (Facsimile)

                                                      Attorneys for Defendants
